         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 1 of 27




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                )
MARKFORGED, INC.                                )
                                                                      1:19-cv-11635
                                                )   Civil Action No. _________________
                      Plaintiff,
                                                )
v.                                              )
                                                )
DESKTOP METAL, INC.,                            )   JURY TRIAL DEMANDED
                                                )
                      Defendant.                )
                                                )
                                                )

                                        COMPLAINT

       Plaintiff Markforged, Inc. (“Markforged”), by and through its undersigned attorneys,

Quinn Emanuel Urquhart & Sullivan LLP, for its Complaint against Defendant Desktop Metal,

Inc. (“Desktop Metal”), hereby brings this action for breach of contract, and violations of the

Lanham Act and unfair and deceptive acts and practices under Chapter 93A.

                                   NATURE OF THE ACTION

       1.     In August, 2015, CEO Ric Fulop surreptitiously incorporated Desktop Metal

behind Markforged’s back while sitting as an active Director at Markforged. Fulop’s actions in

secretly starting a competitive company while still a Markforged Director were in flagrant breach

of his fiduciary duties owed to Markforged. Since that time, Desktop Metal and Markforged have

battled in the same market space, for the same investors, the same distributors, and the same

customers. But Fulop and his cohorts are well aware that Desktop Metal’s 3D printers are inferior

to those of Markforged. Accordingly, knowing that Desktop Metal cannot fairly compete in the

marketplace on the basis of product quality, Fulop and his colleagues have acted like proverbial

schoolyard bullies, engaging in a persistent pattern of unfair and deceptive conduct, culminating
            Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 2 of 27




most recently in their dissemination of flagrant falsehoods about Markforged’s 3D printers and

products.

       2.       Desktop Metal’s actions also are in material breach of the parties’ settlement

agreement reached in October 2018, resolving Markforged’s claims of breach of fiduciary duty

and other bad acts against Fulop and Desktop Metal. In that settlement, Fulop and Desktop Metal

promised to stop disparaging Markforged and its products—a promise that they have steadfastly

ignored starting even before the ink was dry on the Settlement Agreement.

       3.       As alleged in Markforged’s prior lawsuit, Fulop used his inside information as a

Markforged Director to get the jump on Markforged and beat it to the financial marketplace,

touting as unique the ideas he literally stole from Markforged for an affordable, efficient 3D printer

that could print metal parts and fit on a desktop. As a result of his treacherous and deceitful

conduct, Fulop was able to raise millions of dollars from largely unsuspecting investors. Then, as

part of a plan to drive Markforged out of business, Fulop used a substantial portion of those funds

to file a lawsuit against Markforged for patent infringement that he and his fellow executives at

Desktop Metal knew had no merit, as a jury subsequently so found.

       4.       Fulop’s lawsuit against Markforged was an act of pure malevolence, filed as a ploy

to drain Markforged’s resources and destroy its reputation. Indeed, Desktop Metal’s bad faith plan

to sue Markforged was concocted in the spring of 2017, nearly a year before filing the lawsuit—

and well before the patents at issue had been granted to Desktop Metal, before anyone at Desktop

Metal had even ever seen Markforged’s supposedly infringing product, the Metal X System, and

before the Metal X System had implemented the features Desktop Metal asserted infringed its

patents.




                                                -2-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 3 of 27




       5.      As a result of Desktop Metal’s meritless lawsuit, Markforged was forced to expend

substantial time and financial resources vindicating its rights. On July 27, 2018, following a three-

week trial, a jury returned a verdict in Markforged’s favor, rejecting all of Desktop Metal’s

allegations of patent infringement. (See Case No. 1:18-cv-10524-WGY, Dkt. 422 (Verdict Form)

(answering “No” to every infringement claim and awarding Desktop Metal $0 in damages)).

       6.      Markforged’s victory on Desktop Metal’s patent infringement allegations was

widely reported in the media, and in September 2018, it was Desktop Metal’s and Fulop’s turn to

stand trial on Markforged’s counterclaims against them for their unfair and deceptive conduct,

breaches of fiduciary duty, and trade secret misappropriation. At the heart of Markforged’s lawsuit

was Fulop’s duplicitous conduct in secretly starting Desktop Metal to compete with Markforged,

using the inside information he had received and continued to receive as a Markforged Director.

After the parties did their opening statements and Markforged’s CEO Greg Mark took the stand to

testify on direct examination, and right before Fulop was scheduled to testify, Desktop Metal

agreed to a settlement with important undertakings and consideration to Markforged.

       7.      The parties signed a settlement agreement in October 2018 (the “Settlement

Agreement”). The Settlement Agreement contains an express mutual non-disparagement clause—

a clause that Markforged insisted on as an essential and inducing feature of the contract. That

Settlement Agreement expressly prohibits Desktop Metal from misrepresenting the functionality

of Markforged’s products, and assesses $100,000 in liquidated damages for each occurrence in

violation of those terms.

       8.      After signing the Settlement Agreement, Desktop Metal began a campaign of dirty

tricks against Markforged that abrogated and repudiated essential terms of that Agreement, most

notably by disseminating a whole bevy of knowingly false statements about Markforged’s 3D



                                                -3-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 4 of 27




printers and products. Desktop Metal has spread these disparaging comments about Markforged

to resellers (including “VARs,” a/k/a value added resellers), to distributors, to customers, and to

potential customers—all in material breach of the parties’ Settlement Agreement that was executed

less than a year ago.

       9.      Specifically, Desktop Metal prepared a so-called “battle card” for use by at least its

VARs with customers and potential customers that contains a number of false and disparaging

comments about Markforged’s products. Desktop Metal distributed this “battle card” to more than

one hundred VARs across the world.

       10.     Desktop Metal’s false and misleading statements about Markforged and its

products’ functionality go well beyond the proverbial “rough and tumble” of market competition.

Rather, Desktop Metal even went so far as to claim that Markforged’s 3D printers and products

are unsafe for an office environment and can start a fire because they use “flammable solvents”

and Desktop Metal does not—a false statement as Fulop and his fellow bad actors at Desktop

Metal well know. To the contrary, Desktop Metal’s own data sheet for the solvent used by Desktop

Metal reports higher flammability/combustibility characteristics than the solvent used by

Markforged. Desktop Metal also falsely told hundreds of industry VARs, customers and potential

customers and, on information and belief, investors, inter alia, that with Markforged’s Metal X

System “contamination [is] guaranteed,” and that it “creates severe contamination risk” and further

exposes users to toxic solvents and vapors. (See Exhibits A & B, Desktop Metal’s Marketing

Materials). Desktop Metal also spread the false information that Markforged’s Metal X System

requires $50,000 lab upgrades, including an expensive ventilation hood, when they knew it does

not.




                                                -4-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 5 of 27




       11.     When Markforged immediately brought the falsehoods about the Metal X System

to Desktop Metal’s attention, Desktop Metal’s reaction was, of course, to lie, claiming that it never

disseminated the marketing materials at all. However, Markforged determined that Desktop Metal

was prevaricating, and confronted Desktop Metal with the evidence. Only then did Desktop Metal

grudgingly admit that it had distributed the marketing materials to hundreds of VARs—the

resellers who purchase equipment and resell to end users.          Desktop Metal then undertook

unilaterally to “destroy” the copies of the marketing materials still in its possession, and

disseminate new marketing materials that continued to contain a number of the same false

statements about Markforged’s 3D printers and products as before.

       12.     The conduct of Fulop and his company Desktop Metal in misrepresenting and

spreading falsehoods about the functionality of Markforged’s products has been egregious. By its

acts and conduct, Desktop Metal breached the parties’ Settlement Agreement, violated the Lanham

Act, and engaged in unfair and deceptive conduct in the Commonwealth of Massachusetts that is

in flagrant violation of Chapter 93A, which has and will continue to harm Markforged.

                                            PARTIES

       13.     Plaintiff Markforged is a Delaware corporation, with its corporate headquarters and

principal place of business in Watertown, Massachusetts.

       14.     Defendant Desktop Metal is a Delaware corporation, with its principal place of

business in Burlington, Massachusetts.

                                  JURISDICTION & VENUE

       15.     This is an action brought by Markforged against Desktop Metal arising from

Desktop Metal’s flouting of the terms of the parties’ Settlement Agreement and its dissemination

of false and disparaging statements about Markforged’s 3D Printers. Specifically, this is an action



                                                -5-
          Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 6 of 27




for breach of the Settlement Agreement or in the alternative, for rescission of the Settlement

Agreement pursuant to Desktop Metal’s material breach of such contract and for violations of

Massachusetts General Law Chapter 93A § 11 and the Lanham Act.

        16.    This Court has personal jurisdiction over Desktop Metal. Desktop Metal maintains

its principal place of business in Burlington, Massachusetts. Furthermore, Desktop Metal transacts

business in Massachusetts, has caused harm to Markforged in Massachusetts, has an interest in

using or possessing real property in Massachusetts, and contracts to supply services or things in

Massachusetts. Moreover, pursuant to Section 9 of the Settlement Agreement, the parties agreed

that the United States District Court for the District of Massachusetts shall retain jurisdiction of all

disputes, controversies or claims arising under or relating to the Settlement Agreement, in whole

or in part.

        17.    Venue is appropriate for this action in the United States District Court for the

District of Massachusetts. A substantial part of the acts and conduct that constitute the claims

complained of herein occurred in the Commonwealth, substantial harm was incurred by Plaintiff

Markforged here, and Defendant Desktop Metal regularly transacted business in Massachusetts.

Moreover, pursuant to Section 9 of the Settlement Agreement, the parties agreed that venue is

appropriate in this Court.

                                   FACTUAL ALLEGATIONS

A.      Markforged’s Founding and Development.

        18.    Markforged was founded in 2013 by Greg Mark, based on his vision to develop an

affordable 3D printer that could fit on a desktop and print strong parts out of an array of materials.

Mr. Mark’s “roadmap” of materials started with carbon and contemplated the ultimate introduction

of 3D printing of metal parts on a desktop 3D printer—a revolutionary idea.



                                                 -6-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 7 of 27




       19.     In pursuit of his vision, Mr. Mark began working in his kitchen to create what was

soon to become “Markforged”—the first part of the name coming from Mr. Mark himself, and the

word “forged” indicating the creation of high-strength parts.

       20.     As a Director of Markforged and confidante of Mr. Mark, Ric Fulop inculcated

himself into the very bowels of Markforged’s business and Greg Mark’s vision—and then, as

outlined below, stole them.

       21.     In January 2014, Markforged introduced its revolutionary “Mark One” 3D printer

to the market. The Mark One printer used a variety of high-strength materials to print strong parts

at an accessible price point, marketed using the descriptive slogan:

                                    "Parts as strong as metal
                                    Printed at your desktop"

       22.     Following the introduction of the Mark One, Markforged continued to develop and

refine its 3D printer platform, including hardware and software improvements, culminating in

Markforged’s introduction in January 2017 of its newest 3D printer, named the “Metal X System.”

The Metal X System extended Markforged’s product roadmap and fulfilled Mr. Mark’s dream of

creating an affordable, desktop-sized machine for printing fully functional 3D metal parts.

       23.     Markforged has continued to innovate and extend its 3D printing platform with

advances in cloud computing, cutting-edge materials science, and industrial design. For example,

Markforged recently introduced “Blacksmith,” the first artificial-intelligence-powered software to

integrate machine learning and additive manufacturing. Blacksmith uses artificial intelligence, or

“AI,” to bring adaptive manufacturing to Markforged’s printing platform, automatically adjusting

programming to ensure every part is produced as designed. Blacksmith’s continuous feedback

loop makes 3D printed parts more accurate, massively cuts waste, and accelerates time to market




                                               -7-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 8 of 27




by analyzing a design, comparing it to the scanned part, and automatically adapting the end-to-end

process to produce perfectly “in-spec” parts.

       24.       With each iteration of improvements to the Markforged 3D printing platform and

development roadmap, Mr. Mark and his company Markforged have continued to push the

boundaries of additive manufacturing, creating an end-to-end 3D printing system that rivals

traditional manufacturing processes—and is actually superior in both speed and cost.

Markforged’s 3D printing platform incorporates ideas and development efforts that have been

nominated for—and have won—numerous awards and accolades since 2013, including the

following:

             •   2018 New Equipment Digest Innovation Award

             •   2018 Frost & Sullivan New Product Innovation Award

             •   2018 Frost & Sullivan Manufacturing Leadership Award

             •   2017 TCT Innovation Materials Award

             •   2017 3DPrintingIndustry.com Enterprise 3D Printer of the Year

             •   2018 3DPrintingIndustry.com Enterprise 3D Printer of the Year

B.     Desktop Metal Is the Product of the Unfair and Deceitful Conduct of Its CEO and
       Founder, Ric Fulop.

       25.       Mr. Mark’s vision caught the attention of an investor named Ric Fulop back in

2013, who was then a junior partner at a venture capital firm. Fulop became a Director at

Markforged during the period June 2013 through September 2015. He also became a founding

investor in Markforged through his investment firm.

       26.       As one of only three members of the Markforged Board of Directors, Fulop was

entrusted with unfettered access to Markforged’s business and product plans and other confidential

and propriety information. Indeed, Fulop presented himself as a particularly interested and

                                                -8-
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 9 of 27




inquisitive Director who continually solicited detailed information about Markforged’s strategies,

technologies, and plans for product development. Mr. Mark and the other employees and Directors

at Markforged trusted Fulop and fully shared with him the company’s business and financial plans,

as well as its strategies for product development, including its roadmap and plans to expand upon

the business niche it had already entered and was continuing to develop.

       27.     In his role as a Director, Fulop also received Markforged’s Board presentation

decks, which were replete with confidential and proprietary information, including customer lists,

channel distributors, suppliers, business strategies, technical know-how, and plans and timing for

soliciting additional funds from investors.

       28.     Unbeknownst to Mr. Mark and anyone else at Markforged, at the same time that

Fulop was privy to Markforged’s confidential and proprietary information he was actively engaged

in usurping Markforged’s business opportunities to his own advantage.           Fulop’s duplicity

culminated in his incorporation of a new competitive enterprise named Desktop Metal on

August 25, 2015—while he was still a Markforged Director. Mr. Fulop stole Markforged’s

business roadmap for developing the next generation 3D metal printers, and diverted Markforged’s

opportunities for attracting new investors to himself and his new company.

       29.     Specifically, Fulop jumped in front of Markforged both in terms of patent filings

and soliciting the high-tech investor community for money to fund his new company. As a

Markforged Board member, Fulop obtained information relating to the timing, substance and

identities of Markforged’s next round of financing that was set to kick off in September 2015.

Fulop then used that information for his own gain to seize the first mover advantage and secure

key funding for Desktop Metal while still a Director at Markforged.




                                              -9-
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 10 of 27




       30.     When word of Fulop’s overtures to the investor community drifted back to

Markforged, Mr. Mark confronted Fulop about the nature of his activities. Although Fulop was

still a Director and owed Markforged the fiduciary duties of utmost good faith, care and loyalty,

Fulop lied to Mr. Mark about his activities.

       31.     Things came to a head in mid-September, 2015, when Mr. Mark questioned Fulop

about why Fulop was on the West Coast, and asked Fulop point blank whether he was there to

meet with venture capital firms on behalf of another company. Fulop straight out lied, saying:

“Greg, please don’t be paranoid. I’m here for a Gridco meeting.” In fact, Fulop was on the West

Coast to get the first mover advantage over Markforged for his new company, Desktop Metal, by

calling on the same venture capital firms that he knew Markforged intended to call on—and Fulop

knew that because he had participated in Markforged’s confidential Board discussions as a

Markforged Director.

       32.     Markforged also subsequently learned that while Fulop was still a Markforged

Director, he was actively misrepresenting Markforged to the investment community and to the

market as a cheap, plastic 3D printing company, while promoting his new company, Desktop

Metal, as offering high-strength 3D printers small enough to fit on engineers’ desktops at an

accessible price point—the very niche that Markforged has occupied since inception.

       33.     As a result of his misconduct, on or about September 30, 2015, Fulop was removed

from Markforged’s Board.

C.     Desktop Metal Attempted to Put Markforged Out of Business by Filing A Meritless
       Lawsuit for Purported “Patent Infringement.”

       34.     But even after Fulop was removed from Markforged’s Board, he (and his company

Desktop Metal) continued to target Markforged in an attempt to drive Markforged out of business.




                                               - 10 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 11 of 27




       35.    In the spring of 2017, Fulop and Desktop Metal’s top executives and Directors

concocted a plan to bring a lawsuit against Markforged with the objective of draining Markforged

of resources and damaging its reputation. Desktop Metal’s C-suite executives and Directors,

including CEO Fulop, Chief Technology Officer Jonah Myerberg and Director Dayna Grayson,

plotted to “take Markforged out” by suing them for purported “patent infringement”—all well

before the patents at issue had been issued to Desktop Metal, before anyone at Desktop Metal had

seen Markforged’s Metal X System, and before the Metal X System had implemented the features

Desktop Metal asserted infringed its patents. But those small “details” did nothing to hinder

Desktop Metal or Fulop from executing on their scheme against Markforged.

D.     Desktop Metal’s Ploy Didn’t Work; a Massachusetts Jury Cleared Markforged of
       Any Wrongdoing or “Patent Infringement.”

       36.    On March 19, 2018, Desktop Metal sued Markforged in this Court, claiming that

Markforged’s Metal X System platform infringed U.S. Patent Nos. 9,815,118 (“the ’118 patent”)

and 9,833,839 (“the ’839 patent”) (collectively the “Desktop Metal Asserted Patents”). Desktop

Metal lost, but not before furthering its plan to some degree of diverting Markforged’s business

and sales.

       37.    Specifically, following a three-week jury trial in this Court, on July 27, 2018, a jury

unanimously concluded that none of the asserted claims of the Desktop Metal Asserted Patents

were infringed by any Markforged product. Indeed, the Massachusetts jury rejected each and

every one of Desktop Metal’s allegations of patent infringement. (See Case No. 1:18-cv-10524-

WGY, Dkt. 422 (Verdict Form) (answering “No” to every infringement claim and awarding

Desktop Metal $0 in damages)).

       38.    Markforged’s victory on Desktop Metal’s patent infringement allegations was

widely reported, and the media noted that Desktop Metal and Fulop would now stand trial on


                                              - 11 -
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 12 of 27




Markforged’s counterclaims against them for various breaches of fiduciary duty, misappropriation

of trade secrets and violation of Chapter 93A in September 2018. (See, e.g., Beau Jackson, 3D

PRINTING INDUSTRY, July 30, 2018, “MARKFORGED CLEARED OF IP INFRINGEMENT,

DESKTOP              METAL        AWAITS               COUNTERSUIT”          (available        at

https://3dprintingindustry.com/news/markforged-cleared-of-ip-infringement-desktop-metal-

awaits-countersuit-137175/).

E.      Markforged and Desktop Metal Entered Into a Settlement Agreement With Respect
        to All Outstanding Claims Between Them.

        39.     Markforged’s counterclaims against Desktop Metal and Fulop proceeded to a jury

trial in this Court on September 24, 2018. After the parties did their opening statements and Mr.

Mark testified on direct examination for three days—and with Ric Fulop next in line to take the

stand—Desktop Metal agreed to a settlement.

        40.     The parties signed the Settlement Agreement in October 2018, which includes a

non-disparagement clause that prevents Desktop Metal from disparaging or misrepresenting the

functionality of Markforged’s products and assesses $100,000 in liquidated damages for each such

violating occurrence. Nonetheless, Desktop Metal has brazenly violated that provision and acted

as if it is not even there.

F.      Desktop Metal Has Gone on a Campaign to Disparage Markforged in the Market in
        Breach of the Parties’ Settlement Agreement.

        41.     Notwithstanding the non-disparagement prohibitions in the Settlement Agreement,

Desktop Metal has unleashed yet another scheme to kill Markforged—using dirty tricks against

Markforged because of the inferiority of Desktop Metal’s products.

        42.     Desktop Metal’s crusade against Markforged is centered around the very type of

disparagement that is prohibited under the terms of the Settlement Agreement. Desktop Metal is

making false and misleading representations about Markforged and the Metal X System’s

                                              - 12 -
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 13 of 27




functionality to the market, to distributors, to resellers (including hundreds VARs), to customers

and potential customers, and on information and belief to potential investors—all in violation of

the parties’ Settlement Agreement that was executed less than a year ago.

       43.     Desktop Metal’s misrepresentations and unfair and deceptive conduct go well

beyond the rough and tumble world of market competition. Desktop Metal is well aware that its

3D printers and products are inferior to Markforged’s in virtually every conceivable way. So

Desktop Metal knowingly prepared and widely disseminated materially false information about

Markforged and its products to hundreds of industry VARs and customers. This includes false

and misleading (and outrageous) representations about Markforged’s Metal X System in

comparison to Desktop Metal’s Studio System, including that the Metal X System uses solvents

that are “flammable” (and Desktop Metal’s metal 3D printer is “not flammable”), “creates severe

contamination risk” and “contamination [is] guaranteed,” and exposes users to toxic solvents and

vapors. (See Exhibits A & B, Desktop Metal’s Marketing Materials).

       44.     So, for example, on Desktop Metal’s published statements in its “battle card” that

Markforged’s Metal X System uses flammable solvents and the Desktop Metal printer does not,

the actual facts are as follows:

       −       The manufacturer of the solvent used by Markforged, Chemours, has stated in its

               technical data sheet, marketing materials, and safety data sheet, that its solvent is

               not flammable. In its safety data sheet, Chemours also states that the solvent may

               be flammable but only if used under certain conditions. Conversely, Desktop

               Metal’s own solvent data sheet actually demonstrates conclusively that Desktop

               Metal’s solvent has a higher risk of combustion due to its wider range of

               combustion limits. Desktop Metal falsely and misleadingly claimed that its own



                                              - 13 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 14 of 27




               solvent is better (i.e., not flammable), when in reality the flammability is greater,

               and the risk of combustion is worse for Desktop Metal’s solvent than for the

               Markforged solvent. Desktop Metal has knowingly and falsely represented to the

               world that the Markforged printing materials can catch on fire while its own

               printing materials cannot—a demonstrably false assertion that Fulop and his

               cohorts at Desktop Metal are well aware is simply not true.

       45.     Similarly, Desktop Metal published statements asserting that installation of a

ventilation hood is required in order to use the furnace with Markforged’s products, a feature that

Desktop Metal called out as a “Special Facilities Require[ment]” costing in the range of an

additional $50,000.

       −       However, as Desktop Metal well knows, its statements are completely false. No

               $50,000 ventilation hood is required with Markforged’s furnace; rather,

               Markforged’s furnace uses a simple, inexpensive exhaust and ventilation system,

               as convenient and inexpensive as the exhaust ducts on a household dryer.

               Markforged’s simple exhaust duct is clearly shown on multiple photos posted on

               Markforged’s Twitter account—and Fulop is a Twitter follower. Further, on

               information and belief, Desktop Metal even procured a Markforged furnace, and

               therefore became intimately familiar with the fact that no $50,000 ventilation hood

               is required. Nevertheless, Desktop Metal made and widely disseminated this false

               and misleading statement to make customers and potential customers believe they

               had to expend an additional $50,000 to use the Markforged products—a totally false

               statement, as Desktop Metal was fully aware.




                                              - 14 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 15 of 27




       46.    Desktop Metal’s false and misleading representations are targeted at key product

attributes/functions of Markforged’s Metal X System, including:

       Desktop Metal False Statement                                 Correction
 Desktop Metal uses non-flammable solvents        The Markforged solvent is not flammable for
 while Markforged uses “Flammable                 its application, as set forth in the data sheet
 solvents.” § 1.                                  from the manufacturer, and Desktop Metal’s
                                                  solvent is more flammable than
                                                  Markforged’s.
 “Ventilation hood required,” “gas hood           Markforged products do not require a special
 required,” “~$50k lab upgrades required” for,    and expensive “hood” – they are designed to
 inter alia, “fume hood installation” § 1.        work with standard 4” and 6” exhaust ducts,
                                                  like a household dryer.
 “Fixed printhead and no high resolution          The print head is not “fixed”. A high-
 option.” § 2.                                    resolution, 50 µm layer printing option is
                                                  available to Markforged customers.
 “Contamination Guaranteed” § 2.                  There is not contamination guaranteed, as
                                                  reflected in several published third party test
                                                  lab reports that Desktop Metal has full access
                                                  to on the internet.
 “MF Sinter 1 Furnace only has a single zone      The Markforged furnace has multiple zones
 for temperature control.” § 5.                   of control.
 The Markforged “ceramic retort (low thermal      Markforged does not use ceramic retort, and
 conductivity) yields low temperature             Markforged does not use large amounts of gas
 uniformity requiring very large amounts of       (20X more) to homogenize temperature.
 gas (20X more) to homogenize temperature.”
 § 5.
 “MF ceramic layer requires metal to metal        This statement inaccurately contends that
 tacking to get around DM IP leading to more      Markforged’s tacking was designed
 involved post processing and no mold lock        specifically to avoid infringement of DM IP.
 prevention capabilities.” § 6.                   It also is inaccurate to describe MF’s post
                                                  processing as “more involved.”
 “Sinter-1 consumes 15,000L of gas per run.”      The Sinter-1 consumes substantially less gas
 “Requires house gas.” § 9.                       per run. House gas is not required.
 “Thin brittle powder loaded filament contains    Markforged filaments have the same powder
 less metal powder by volume.” § 10.              loading as MIM feedstock material; Desktop
                                                  Metal advertises that it uses “MIM materials.”
 “1300°C yields 94% dense for many steels.”       Markforged achieves over 94% density for all
 § 10.                                            of its metals.




                                              - 15 -
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 16 of 27




       47.      When Markforged brought the falsehoods about the Metal X System to Desktop

Metal’s attention, Desktop Metal’s reaction was to lie, claiming that it purportedly never

disseminated the marketing materials at all. (See Exhibit C, Markforged Ltrs. to Desktop Metal

(May 15, 2019); Desktop Metal Ltr. to Markforged (May 23, 2019 & May 31, 2019)).

       48.      When Markforged pressed the issue and confronted Desktop Metal with evidence

of its lies, Desktop Metal grudgingly admitted that it had distributed the marketing materials about

Markforged’s products to hundreds of VARs. It now turns out that, in its own words, Desktop

Metal “destroyed” the evidence, shredding copies of the false marketing materials in its possession

and asked its VARs to do the same. (See Exhibit C, Markforged Ltr. to Desktop Metal (May 28,

2019 & June 6, 2019); Desktop Metal Ltr. to Markforged (May 31, 2019 & June 12, 2019)).

       49.      However, simultaneously with its request to its VARs to destroy the original

marketing materials, Desktop Metal distributed “updated” marketing materials to the same

hundreds of VARs and customers and potential customers, which also knowingly or recklessly

continued to misrepresent the functionality of Markforged’s products, and specifically made

disparaging and false statements about the functionality of Markforged’s Metal X System,

including:

                          Desktop Metal
 Index       Section                                              Correction
                         False Statement
   1           1       “Ventilation hood      Markforged’s products do not require a ventilation
                       required for both      hood for debinding and sintering.
                       debinding and
                       sintering.”
   2           1       “Lab upgrades may      Lab upgrades and a fume hood are not required.
                       be required for gas
                       panel and fume hood
                       installation.”
   3           1       “Consumes more         On a per-run basis, the gas consumed by the
                       gas leading to         Markforged product is less expensive than for the
                       increased cost.”       Desktop Metal system.



                                               - 16 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 17 of 27




   4         3       “Small parts (max       Substantially larger parts can be sintered in
                     part ~2.5” x 2.6” x     Markforged’s smallest furnace, the Sinter 1, and
                     9”) only.”              much larger parts can be sintered in Markforged’s
                                             Sinter 2.
   5         3       “Small ~64 cu in        Sinter 2, the more comparable product, has a 1,198
                     workload volume.”       cubic inch work volume. Sinter 1 has a ~200-290
                                             cubic inch workload volume.
   6         3       “One layer of parts.”   Parts can be stacked on trays in more than one
                                             layer. There is no “one layer” limitation.
   7         4       “One MF furnaces        The output of multiple Markforged printers can be
                     [sic] per printer.”     run through one furnace.
   8         4       “5 printer MF install   A 5-printer Markforged install is much lower than
                     is ~$750k.”             ~$750k, by at least $200k.
   9         5       “Temperature            It is not difficult to achieve temperature uniformity
                     uniformity difficult    in a Markforged furnace, using Markforged
                     in ceramic tubes.”      control software.
   10        5       “Higher gas flow        This is not true for Markforged furnaces.
                     needed to
                     homogenize
                     temperature.”
   11        6       “No automated           Software provides automatic control of the debind
                     control of debind       and sinter process. The processes are not open
                     and sinter process,     loop.
                     open loop process
                     may result in human
                     error.”
   12        7       “Manual drying and      Parts are automatically dried in the drying
                     manual weighing.        chamber; there is no “manual drying.” Parts are
                     Parts handled wet.”     not handled wet.
   13        7       “Safety equipment       Hood is not required for tank cleaning.
                     and hood required
                     for tank cleaning.”
   14        7       “Wash-1 exposes         Markforged is not aware of any exposure issues;
                     user to solvent and     the fluid is contained in the wash station.
                     vapors.”                Markforged’s system has been lab tested and
                                             safety certified in multiple countries.
   15        9       “Consumes more          Sinter 1 consumes less gas, by cost, than the
                     gas and has no          Desktop Metal system.
                     vacuum.”
   16        10      “1300°C may not         The Markforged product can sinter all the material
                     allow for the same      types that Desktop Metal offers. Markforged can
                     materials to be         also sinter titanium, which Desktop Metal does not
                     sintered.”              offer.


(See Exhibit C, Markforged Ltr. to Desktop Metal (July 24, 2019)).

                                             - 17 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 18 of 27




       50.     Each of these false statements attributed by Desktop Metal to Markforged’s Metal

X System is knowingly false, misleading and disparaging. And these false statements are not part

of the rough and tumble world of competition between competitors; to the contrary, Desktop Metal

has unleashed a targeted, deceitful campaign against Markforged and its product line to “take out”

Markforged once and for all.

       51.     Each false statement by Desktop Metal about the Metal X System and each

dissemination of the marketing materials to each VAR, customer and potential customer, and

others constitutes a breach of the Settlement Agreement, in the amount of $100,000 per occurrence.

                                            COUNT I
                                        Breach of Contract

       52.     The allegations contained in the above Paragraphs 1 through 51 are hereby

incorporated by reference as if fully set forth herein.

       53.     Plaintiff Markforged has substantially performed all its obligations under the

Settlement Agreement with Defendant Desktop Metal.

       54.     Defendant Desktop Metal has materially breached its obligations under the

Settlement Agreement by making, providing, distributing and disseminating knowingly false and

misleading statements and misrepresentations about Markforged and the functionality of

Markforged’s products, including the Metal X System.

       55.     Desktop Metal and its representatives and agents have made and continue to

misrepresent and make false and misleading statements to the market, resellers, VARs and

customers and potential customers about the nature, characteristics, functions and quality of

Markforged’s products.

       56.     Each knowingly false and misleading statement and misrepresentation by Desktop

Metal about Markforged and its products constitutes a separate occurrence that materially breaches


                                                - 18 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 19 of 27




the parties’ Settlement Agreement. Each communication, distribution or dissemination of each

false and misleading statement by Desktop Metal about Markforged and its products also

constitutes a separate occurrence that materially breaches the parties’ Settlement Agreement.

       57.     As a direct and proximate result of Desktop Metal’s breaches of the Settlement

Agreement, Markforged has suffered damages, including but not limited to, damage to Markforged

in the marketplace, including lost business, lost opportunity, and loss of goodwill and reputation,

in the amount of at least $100,000 per occurrence.

                                         COUNT II
                Breach of the Implied Covenant of Good Faith and Fair Dealing

       58.     The allegations contained in the above Paragraphs 1 through 57 are hereby

incorporated by reference as if fully set forth herein.

       59.     In addition to the express contractual provisions set forth hereinabove, there is an

implied covenant that the parties shall act in good faith, deal fairly with one another and not

undertake efforts that would deprive the other of the benefits of the Settlement Agreement.

       60.     Plaintiff Markforged has at all material times acted in good faith and dealt fairly

with Defendant Desktop Metal in connection with the rights, responsibilities and obligations under

the Settlement Agreement.

       61.     In contrast, Defendant Desktop Metal has failed to act in good faith and to fairly

deal with Plaintiff Markforged. To the contrary, as a result of Desktop Metal’s bad faith conduct

and unfair dealing, Desktop Metal has deprived Markforged of the benefits it was entitled to

receive under the Settlement Agreement.

       62.     As a direct and proximate result of Desktop Metal’s breaches of the implied

covenant of good faith and fair dealing, Markforged has suffered damages, including but not




                                                - 19 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 20 of 27




limited to, damage to Markforged in the marketplace, including lost business, lost opportunity, and

loss of goodwill and reputation, in the amount of at least $100,000 per occurrence.

                                         COUNT III
                         Unfair Business Methods – M.G.L. c. 93A § 11

       63.     The allegations contained in the above Paragraphs 1 through 62 are hereby

incorporated by reference as if fully set forth herein.

       64.     At all times relevant to this action, Plaintiff Markforged and Defendant Desktop

Metal have been engaged in trade or commerce within Massachusetts within the meaning of

M.G.L. c. 93A, § 11.

       65.     As alleged above, Defendant Desktop Metal engaged in a course of unfair and

deceptive acts and conduct designed to harm Plaintiff Markforged, to Defendant Desktop Metal’s

advantage.    Desktop Metal engaged in this unfair and deceptive conduct primarily and

substantially within Massachusetts—by preparing false and misleading statements about

Markforged and its products within the Commonwealth; by making misrepresentations and

omissions that reached business actors and prospective clients in Massachusetts; by causing harm

to Markforged, which was felt in the Commonwealth; and by otherwise engaging in trade and

commerce within the Commonwealth, to the detriment of those within Massachusetts.

       66.     The unfair and deceptive acts and practices of Defendant Desktop Metal materially

harmed Markforged in the Commonwealth by, at a minimum, causing damage to Markforged in

the marketplace, including lost business, lost opportunity, and loss of goodwill and reputation.

       67.     The acts and practices of Defendant Desktop Metal alleged herein constitute unfair

methods of competition or unfair or deceptive acts and practices and business transactions that

occurred primarily and substantially in Massachusetts within the meaning of M.G.L. c. 93A § 2.




                                                - 20 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 21 of 27




       68.     Desktop Metal’s unfair and deceptive acts and practices have caused and will

continue to cause harm to Markforged in the marketplace, including lost business, lost

opportunities, and loss of goodwill and reputation. Accordingly, as a result of Defendant Desktop

Metal’s unfair and deceptive conduct, Plaintiff Markforged has suffered damages.

       69.     These unfair methods of competition or unfair or deceptive acts or practices were

intentional, willful, and knowing, and subject to treble damages.

                                         COUNT IV
                      Lanham Act, False Advertising – 15 U.S.C. § 1125(a)

       70.     The allegations contained in the above Paragraphs 1 through 69 are hereby

incorporated by reference as if fully set forth herein.

       71.     Desktop Metal and its representatives and agents made false and misleading

statements, including but not limited to, communications and written marketing and promotional

materials to the market, resellers, VARs and customers and potential customers and, on

information and belief, investors and potential investors about the nature, characteristics, functions

and quality of Markforged’s products. These false and misleading statements also misleadingly

compare the performance and functionality of Markforged’s and Desktop Metal’s products,

including the Metal X System and Desktop Metal’s Studio System.

       72.     Desktop Metal’s statements about Markforged’s products are false and/or

misleading commercial speech in violation of the Lanham Act, 15 U.S.C. § 1125(a).

       73.     Desktop Metal’s false and misleading statements were made in interstate

commerce, and in the context of commercial advertising or promotion, as they were made for the

purpose of, among other things, influencing the market, resellers, VARs and customers and

potential customers, as well as to harm Markforged’s reputation and business prospects in the

marketplace.


                                                - 21 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 22 of 27




       74.       Desktop Metal made these false and misleading statements knowingly and willfully

or recklessly.

       75.       Desktop Metal’s false and misleading statements and comparisons of Desktop

Metal’s products and Markforged’s products are commercial advertising and promotion under the

Lanham Act. Desktop Metal’s “battle card” comparisons, meant to influence consumers and

potential consumers for the companies’ competing offerings, are commercial speech made with

the intent to influence potential consumers who might purchase either Desktop Metal’s products

or Markforged’s products. The statements were systematically disseminated to the consuming

public in a manner that constitutes advertising and/or promotion under the statute. Desktop Metal

prepared its “battle cards” for distribution to potential purchasers of metal 3D printers generally,

and broadly disseminated the “battle card” comparisons to hundreds of potential purchasers—

including systematic distribution to hundreds of VARs, in a coordinated effort to reach each

VAR’s potential customers.

       76.       Desktop Metal’s false and misleading statements have and will continue to deceive

the market, resellers, VARs and customers and potential customers in connection with

Markforged’s products, including their performance and functionality.

       77.       Desktop Metal’s false and misleading statements are material and have affected,

and will continue to affect, the purchasing and investment decisions in the market, and have caused

and will continue to cause harm to Markforged in the marketplace, including lost business, lost

opportunities, and loss of goodwill and reputation. Markforged is entitled to all relief available

for such false and misleading statements, including but not limited to injunctive relief,

disgorgement of Desktop Metal’s ill-gotten profits, and recovery of Markforged’s damages,

attorneys’ fees, costs and treble damages. (See U.S.C. § 1117(a)).



                                               - 22 -
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 23 of 27




                                            COUNT V
                                Injunctive Relief – M.G.L. c. 214 § 1

        78.     The allegations contained in the above Paragraphs 1 through 77 are hereby

incorporated by reference as if fully set forth herein.

        79.     Desktop Metal’s false and misleading statements and the dissemination of such

false and misleading statements about Markforged and its products to the market, resellers, VARs

and customers and potential customers is in material breach of the Settlement Agreement.

        80.     Markforged respectfully requests that the Court enter an injunction (i) enjoining

Desktop Metal and its representatives and agents from making false and misleading statements

about Markforged and its products to the market, resellers, VARs and customers and potential

customers, as well as the general public; (ii) enjoining Desktop Metal and its representatives and

agents from sending, providing, communicating (whether orally or in writing), distributing or

disseminating any false and misleading statements about Markforged and its products; and (iii)

enjoining Desktop Metal and its representatives and agents from further “destroying” or deleting

materials that are at issue in this action.

                                             COUNT VI
                                        Declaratory Judgment

        81.     The allegations contained in the above Paragraphs 1 through 80 are hereby

incorporated by reference as if fully set forth herein.

        82.     The Settlement Agreement includes prohibitions against Desktop Metal making

false and misleading statements about Markforged and its products. The Settlement Agreement

also assesses $100,000 in liquidated damages for each such violating occurrence.




                                                - 23 -
           Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 24 of 27




       83.     As set forth above, Desktop Metal has failed to perform its obligations under the

Settlement Agreement, and is in material breach of the Settlement Agreement, as well as the

implied covenant of good faith and fair dealing.

       84.     Markforged respectfully seeks a declaration from this Court that each

communication, distribution or dissemination of each false and misleading statement by Desktop

Metal about Markforged and its products constitutes a separate occurrence in breach of the parties’

Settlement Agreement.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff Markforged respectfully requests that this Court:

       A.      Enter judgment for Plaintiff Markforged on Count I of this Complaint for breach of

contract, or in the alternative, at Markforged’s sole election, rescind the parties’ Settlement

Agreement as a result of Desktop Metal’s abrogation and repudiation of an essential and inducing

element of the contract;

       B.      Enter judgment for Plaintiff Markforged on Counts II through VI of this Complaint;

       C.      An award of compensatory damages in favor of Plaintiff Markforged and against

Defendant Desktop Metal for all damages sustained by Plaintiff Markforged as a result of

Defendant Desktop Metal’s wrongdoing, in an amount to be proven at trial, including interest

thereon;

       D.      An award of three times Plaintiff Markforged’s actual damages for Defendant

Desktop Metal’s unfair trade practices and deceptive conduct;

       E.      An injunction and an award of three times Plaintiff Markforged’s actual damages

for Defendant Desktop Metal’s violations of the Lanham Act;

       F.      An award of punitive damages to Plaintiff Markforged;



                                              - 24 -
         Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 25 of 27




        G.      An award of litigation costs and expenses, including reasonable attorneys’ fees and

expert fees to Plaintiff Markforged;

        H.      An award of pre-judgment and post-judgment interest;

        I.      Enter a permanent injunction against Defendant Desktop Metal and its executives,

officers, owners, agents, successors, employees, representatives, and any and all persons acting in

concert with them from engaging in any further unlawful practices, policies, customs, and usages

set forth herein;

        J.      Declare that each communication, distribution or dissemination of each false and

misleading statement by Desktop Metal about Markforged and its products constitutes a separate

occurrence in breach of the parties’ Settlement Agreement; and

        K.      Award such other and further relief as this Court deems just and proper

                                  JURY TRIAL DEMANDED

        Plaintiff Markforged demands a trial by jury of all issues so triable.




                                                - 25 -
      Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 26 of 27




Dated: July 30, 2019                  /s/ Harvey J. Wolkoff
                                      Harvey J. Wolkoff (BBO# 532880)
                                      Patrick D. Curran (BBO# 568701)
                                      Aliki Sofis (BBO# 675777)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      111 Huntington Avenue, Suite 520
                                      Boston, MA 02199
                                      Tel: (617) 712-7100
                                      harveywolkoff@quinnemanuel.com
                                      patrickcurran@quinnemanul.com
                                      alikisofis@quinnemanuel.com

                                      Steven Cherny (pro hac vice forthcoming)
                                      Edward DeFranco (pro hac vice forthcoming)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      51 Madison Avenue, 22nd Floor
                                      New York, NY 10010
                                      Tel: (212) 849-7000
                                      stevencherny@quinnemanuel.com
                                      edwarddefranco@quinnemanul.com




                                  - 26 -
        Case 1:19-cv-11635-WGY Document 1 Filed 07/30/19 Page 27 of 27




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on this 30th day of July, 2019.


                                                        /s/ Aliki Sofis
                                                        Aliki Sofis




                                               - 27 -
